EXHIBIT 99.2 VPI Holdings Corp. Consolidated Financial Statements Years Ended December31, 2012 and 2011 The report accompanying these financial statements was issued by BDO USA, LLP, a Delaware limited liability partnership and the U.S. member of BDO International Limited, a UK company limited by guarantee. VPI Holdings Corp. Consolidated Financial Statements Years Ended December 31, 2012 and 2011 VPI Holdings Corp. Contents Independent Auditor’s Report 2-3 Consolidated Financial Statements Consolidated Balance Sheets 4-5 Consolidated Statements of Operations 6 Consolidated Statements of Stockholders’ Equity (Deficit) 7 Consolidated Statements of Cash Flows 8 Notes to Consolidated Financial Statements 9-23 Tel: 404-688-6841 Fax: 404-688-1075 www.bdo.com 1100 Peachtree Street NE, Suite 700 Atlanta, GA 30309 Independent Auditor’s Report Board of Directors VPI Holdings Corp. Marietta, Georgia We have audited the accompanying consolidated financial statements of VPI Holdings Corp., which comprise the consolidated balance sheets as of December31, 2012 and 2011, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. BDO USA, LLP, a Delaware limited liability partnership, is the U.S. member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms. BDO is the brand name for the BDO network and for each of the BDO Member Firms. 2 Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of VPI Holdings Corp. and its subsidiaries as of December31, 2012 and 2011, and the results of their operations and their cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Atlanta, Georgia April26, 2013 3 VPI Holdings Corp. Consolidated Balance Sheets December 31, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net Derivative financial instrument Inventories, net Prepaid and other current assets Deferred income taxes (Note 9) Total current assets Other Assets Goodwill (Note 3) Intangibles, net (Note 3) Deferred debt cost, net Property and equipment, net (Note 2) Total other assets $ $ 4 VPI Holdings Corp. Consolidated Balance Sheets December 31, Liabilities and Stockholders’ Equity Current Liabilities Accounts payable $ $ Compensation accrual Accrued expenses Chargeback and returns accrual Current portion of long-term debt (Note 4) Total current liabilities Long-Term Liabilities Deferred income taxes (Note 9) Non-current portion of long-term debt (Note 4) Total liabilities Commitments and Contingencies (Note 8) Stockholders’ Equity Common stock, $0.01 par value; 1,200,000 shares authorized; 34,876 shares issued and outstanding at December31, 2012 and 2011 Series A preferred stock, $0.01 par value; 430,000 shares authorized; 422,900 shares issued and outstanding at December31, 2012 and 2011 Series B preferred stock, $0.01 par value; 76,500 shares authorized; 76,500 shares issued and outstanding at December31, 2012 and 2011 Series C preferred stock, $0.01 par value; 25,000 shares authorized; 25,000 shares issued and outstanding at December31, 2012 and 2011 Additional paid-in capital Accumulated deficit - ) Total stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 VPI Holdings Corp. Consolidated Statements of Operations Years ended December 31, Net Sales $ $ Royalty Expense Cost of Goods Sold Gross profit Selling, general and administrative expenses (Note 10) Research and development expenses Depreciation and amortization Operating income Other Income (Expense) Interest expense (Note 4) ) ) Interest income and other Total other expense ) ) Income Before Income Tax Benefit Income Tax Provision Net Income $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 VPI Holdings Corp. Consolidated Statements of Stockholders’ Equity Years ended December 31, 2012 and 2011 Additional Total Common Stock Preferred A Preferred B Preferred C Paid-in Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Equity Balance, December 31, 2010 $ ) $ Compensation expense - restricted stock - Compensation expense - stock options - Restricted stock issuance 18 - ) - - Net income - Balance, December 31, 2011 ) Compensation expense - restricted stock - Compensation expense - stock options - 40 - 40 Dividend paid - ) ) ) Net income - Balance, December 31, 2012 $ - $ The accompanying notes are an integral part of these consolidated financial statements. 7 VPI Holdings Corp. Consolidated Statements of Cash Flows Years ended December 31, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Noncash stock compensation Noncash interest expense Deferred income taxes Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable and accrued expenses Income tax payable - ) Net cash provided by operating activities Cash Flows from Investing Activity Capital expenditures ) ) Purchase of product rights ) - Net cash used in investing activities ) ) Cash Flows from Financing Activities Cash dividend paid ) - Repayment of debt ) ) Payment of debt financing costs ) ) Proceeds from debt Net cash provided by (used in) financing activities ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, beginning of year Cash and Cash Equivalents, end of year $ $ Supplemental Cash Flow Information Cash paid for interest $ $ Cash paid for income taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. 8 VPI Holdings Corp. Notes to Consolidated Financial Statements 1. Description of Business, Basis of Presentation, and Summary of Significant Accounting Policies VPI Holdings Corp. and its subsidiaries (the “Company” or “VPI”), is a pharmaceutical company which develops, manufactures, distributes, markets, and sells prescription and over the counter generic drugs, in a variety of dosages and forms. The Company markets its products in the UnitedStates through distributors, retail, mass-merchandise chains, mail order companies and clinics. On November19, 2007, VPI Holdings Corp. was capitalized and purchased all the outstanding shares of stock of VersaPharm Inc. (“VersaPharm”) and Covenant Pharma, Inc. (“CPI”). Basis of Consolidation The consolidated financial statements of the Company include the accounts of its wholly-owned subsidiaries and have been prepared in conformity with accounting principles generally accepted in the United States (“GAAP”). Intercompany transactions and balances are eliminated upon consolidation. Use of Estimates in Preparation of Financial Statements The preparation of financial statements in conformity with GAAP requires the Company’s management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Significant estimates and judgments made by management in preparing these financial statements include revenue recognition and related reserves, allowances for doubtful accounts, stock-based compensation expense, impairment of long-lived assets and income taxes. Although the Company regularly assesses these estimates, actual results could differ materially from these estimates. Changes in estimates are recorded in the period in which they become known. The Company bases its estimates on historical experience and various other assumptions that it believes to be reasonable under the circumstances. Actual results may differ from management’s estimates if these results differ from historical experience or other assumptions prove not to be substantially accurate, even if such assumptions are reasonable when made. Cash and Cash Equivalents The Company considers those investments that are highly liquid and readily convertible to cash with an original maturity of three months or less to be cash equivalents. Concentrations of Credit Risk Financial instruments that potentially subject the Company to significant concentrations of credit risk principally consist of cash and cash equivalents and accounts receivable. The Company maintains its cash and cash equivalent balances with high-quality financial institutions and, consequently, such funds are subject to minimal credit risk. 9 VPI Holdings Corp. Notes to Consolidated Financial Statements The Company extends credit on an uncollateralized basis primarily to wholesale drug distributors and retail pharmacy chains throughout the U.S. The Company is required to estimate the level of accounts receivable which ultimately will not be paid. The Company calculates this estimate based on prior experience supplemented by a periodic customer specific review when needed. Historically, the Company has not experienced significant credit losses on its accounts and, therefore, has not established an allowance for doubtful accounts. Three of the Company’s customers accounted for approximately 84% and 81% of accounts receivable at December31, 2012 and 2011, respectively. % of Accounts Receivable Customer Customer 1 41
